Name: Council Regulation (Euratom, ECSC, EEC) No 1974/81 of 13 July 1981 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7 . 81 Official Journal of the European Communities No L 193/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 1974/81 of 13 July 1981 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, the purchasing power factor, it may prove necessary, to allow this deduction to be made, to adopt as a precaution a part of the interim adjustment, jpending definitive adjustment ; Whereas in the present case the Commission considers that a negative trend in the purchasing power factor, which could amount to 2 % during the reference period 1 July 1980 to 1 July 1981 , could take place ; whereas as a precaution it is therefore appropriate to deduct, as proposed by the Commis ­ sion, a flat-rate amount of 1 % from the interim adjustment resulting from the cost-of-living trend in the second half of 1980, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regula ­ tion (EEC, Euratom, ECSC) No 259/68 ( !), as last amended by Regulation (Euratom, ECSC, EEC) No 397/81 (2), and in particular Articles 64, 65 (2) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment, Having regard to the proposal from the Commission, Whereas, because of the appreciable rise in the cost of living which has taken place during the second half of 1980 in a number of countries where officials and other servants of the European Communities are employed, the weightings applicable to the remunera ­ tion and pensions of such officials and other servants should be adjusted with effect from 1 January 1981 ; Whereas, according to the system for the adjustment of remuneration, resulting from Article 65 ( 1 ) and (2) of the Staff Regulations and the method adopted by the Council in 1976, the interim adjustment effected during the year pursuant to Article 65 (2), which takes account only of the trend in the cost of living, is to be deemed an advance which must be capable of being deducted at the end of the year from the definitive adjustment, taking into consideration both the cost-of ­ living trend factor and the purchasing power trend factor of national civil servants during the reference period ; whereas, should there be a negative trend in Article 1 1 . With effect from 1 January 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Belgium 1 03*6 Denmark 108-7 Germany 99*2 Greece 83-2 France 102-0 Ireland 77-1 Italy 82-4 Luxembourg 103-6 Netherlands 98-4 United Kingdom 88-3 Switzerland 1 1 5-3 United States  New York 112-5 United States  Washington 104-1 (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 46, 19 . 2. 1981 , p . 1 . No L 193/2 Official Journal of the European Communities 16. 7. 81 Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (!) shall be as follows : Canada Japan , Turkey Spain Portugal Venezuela Austria Thailand Chile Australia Yugoslavia Belgium 107-1 Denmark 126-6 Germany 101-1 France 111-1 Ireland 81-0 Italy 97-3 Luxembourg 107-1 Netherlands 102-3 United Kingdom 83-7 Switzerland 124-1 91-6 134-6 800 99-3 74-1 136-3 105-0 122-9 140-4 109-1 99-7 125-0 121-1 108-9 125-2 134-1 139-1 131-0 158-7 Algeria Morocco Tunisia 2. With effect from 1 January 1981 , the weightings applicable to the pensions and allowances of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : Egypt Syria Jordan Lebanon Israel 2. With effect from 1 January 1981 , the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for the country of the Communities in which the person entitled to the pension declares his home to be : Belgium 107-1 Denmark 126-6 Germany 101-1 France 111-1 Ireland 81-0 Italy 97-3 Luxembourg 107-1 Netherlands 102-3 United Kingdom 83-7 If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium. Belgium 103-6 Denmark 108-7 Germany 99-2 Greece 83-2 France 102-0 Ireland 77-1 Italy 82-4 Luxembourg 103-6 Netherlands 98-4 United Kingdom 88-3 Article 3 Articles 6 and 7 of Regulation (Euratom, ECSC, EEC) No 397/81 shall be repealed with effect from 1 January ' 1981 . If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium. Article 4 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 . With effect from 1 January 1981 , the weightings applicable to the remuneration of persons covered by This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1981 . For the Council The. President Lord CARRINGTON (') OJ No L 20, 26 . 1 . 1980, p . 1 .